The action was brought to recover the value of a certain number of horses and mules alleged to have been sold by plaintiff to defendant. There is no dispute that appellant was engaged in the purchase of certain animals for the use of the "entente" powers in the prosecution of the war against Germany, nor is it disputed that one W. Hill was the authorized agent of the defendant for the purchase of horses and mules for such purpose.
The only serious contention made by appellant is that the sale was a conditional one, dependent upon the approval and acceptance of said stock by the representatives of said allied powers, and that plaintiff and said Hill were parties to a conspiracy to defraud appellant by imposing upon it animals that were unsuitable and unfit for the purposes for which they were to be purchased.
As to these contentions it may be said that both plaintiff and Hill testified positively that the sale was absolute and not conditional, that there was no understanding or agreement that the payment of the purchase price was to depend upon the approval and acceptance by said representatives. They *Page 377 
both also testified to facts from which the inference necessarily follows that neither had any purpose or intention to defraud appellant in the respect indicated or, indeed, in any manner at all, and that the sale and purchase were made in good faith and as claimed by respondent.
The case is, indeed, one of conflicting evidence, and wherein the findings of the lower court by reason of a sufficient showing are binding upon the appellate court.
We have read the record and find therein sufficient evidence to support the material findings. There is no necessity for reciting said evidence, as it must be familiar to both parties.
The judgment is accordingly affirmed.
Chipman, P. J., and Hart, J., concurred.